per curiam:
El 25 de enero de 2013, la Oficina de la Pro-curadora General de Puerto Rico (Procuradora General) presentó una querella sobre conducta profesional en contra del Ledo. Miguel A. Montalvo Delgado (licenciado Mon-talvo Delgado o el querellado). La querella imputaba la violación a los Cánones 9,12,18, 20 y 24 del Código de Ética Profesional, 4 LPRA Ap. IX. Por entender que el proceder del letrado se apartó de lo que prescriben los referidos cáno-nes, procede ejercer nuestra facultad disciplinaria. Veamos.
1—i
El licenciado Montalvo Delgado fixe admitido a la prác-tica de la abogacía el 7 de julio de 1992 y al ejercicio del notariado el 13 de agosto de 1992.
El 25 de mayo de 2011, el Sr. Raúl Legarreta Rivera (se-ñor Legarreta Rivera o el quejoso) presentó una queja contra el Ledo. Luis A. Morell Morell (licenciado Morell Morell) y el licenciado Montalvo Delgado sobre alegado desconoci-miento y falta de consentimiento a que este último lo repre-sentara legalmente.(1) Además, el quejoso alegó falta de diligencia en la tramitación de su caso e incumplimiento con las órdenes del tribunal de parte del licenciado Montalvo Delgado. A continuación, relatamos los hechos que originan estas imputaciones, según surge de la investigación de la queja.
El señor Legarreta Rivera contrató los servicios profe-sionales del licenciado Morell Morell para que lo represen-tara, tanto a él como a su esposa, la Sra. Hilda Pérez Vega, en una acción de cobro de dinero y ejecución de hipoteca en contra de la sucesión del Sr. Antonio Méndez Ruiz.
Luego de que el Tribunal de Primera Instancia dictara sentencia a favor del señor Legarreta Rivera y su esposa, *545se procedió con la venta de la propiedad en pública su-basta, la cual les fue adjudicada. El licenciado Morell Mo-rell autorizó la escritura de venta judicial de la referida propiedad, la cual, posteriormente, el señor Legarreta Rivera cedió a su hija, Dixie Cristel Legarreta Pérez, me-diante una escritura de donación. A su vez, ésta le vendió la propiedad a un tercero, el Sr. Francisco Rodríguez Maldonado.
Así las cosas, en diciembre de 2003, la sucesión de Bo-nifacia Méndez Ruiz y la sucesión de Luis Ángel Méndez Méndez presentaron una demanda sobre nulidad de sen-tencia y falta de jurisdicción sobre la persona.(2) En ese escrito alegaron que la sentencia emitida por el foro de instancia a favor del señor Legarreta Rivera y su esposa era nula por no haberse adquirido jurisdicción sobre la persona de los demandados. Además, argüyeron que el proceso de subasta no había cumplido con las disposiciones de ley correspondientes, por lo que el mismo también era nulo.
Ante ello, el señor Legarreta Rivera adujo que se comu-nicó nuevamente con el licenciado Morell Morell para con-tratar sus servicios profesionales. En esa ocasión, estos sus-cribieron un contrato por escrito en el cual pactaron honorarios por $4,500. Así, el quejoso pagó un depósito de $500 y el resto sería facturado por el abogado durante el pleito.
Por otro lado, el señor Legarreta Rivera señaló que en el transcurso del pleito tuvo que viajar a Estados Unidos, por lo cual le pidió al licenciado Morell Morell que, de surgir algún inconveniente, se comunicara con su hija. Ante ello, el quejoso sostuvo que la secretaria del licenciado Morell Morell le informó a su hija que el abogado había referido el caso sobre nulidad de sentencia al licenciado Montalvo Delgado para que éste continuara con el mismo. Ello, pues supuestamente existía un conflicto de intereses con el li-*546cenciado Morell Morell por su participación en el pleito original y el proceso de la venta judicial.
En vista de lo anterior, el señor Legarreta Rivera indicó que el licenciado Montalvo Delgado se comunicó con él para solicitar $350 para gastos del litigio, dinero que le fue enviado mediante giro postal. Además, el señor Legarreta Rivera señaló que, a su regreso a Puerto Rico, se reunió con el licenciado Montalvo Delgado en sus oficinas en Camuy y le entregó $1,000 adicionales. No obstante, el quejoso ex-presó que en todo momento entendió que el licenciado Mon-talvo Delgado estaba ayudando al licenciado Morell Morell, pues este último nunca le notificó que había renunciado a su caso y que el querellado había asumido su representación legal.
En cuanto a la tramitación del caso, el señor Legarreta Rivera adujo que el licenciado Montalvo Delgado faltó a su deber de diligencia. Ello debido a que el abogado no com-pareció a citaciones del tribunal, presentó mociones con el número equivocado y apelaciones fuera del término correspondiente.
Por su parte, el 23 de junio de 2011, el licenciado Mon-talvo Delgado presentó su contestación a la queja. En su escrito precisó que en el 2004 acudió a la oficina del licen-ciado Morell Morell para reunirse con éste y con el señor Legarreta Rivera. El querellado alegó que allí se le explicó al quejoso el trámite procesal del caso de nulidad de sentencia. Además, ante la alegación de la parte deman-dante sobre la existencia de un conflicto de intereses en cuanto al licenciado Morell Morell, el licenciado Montalvo Delgado explicó que éste había decidido renunciar al caso para evitar la descalificación del tribunal. Adujo que por tal motivo, el licenciado Morell Morell le había recomen-dado sus servicios profesionales al señor Legarreta Rivera, honrándole los mismos términos y condiciones de la con-tratación que había acordado con el primero.
*547Por otro lado, el querellado indicó que el señor Lega-rreta Rivera consintió a que continuara con su representa-ción legal, pues el expediente del caso le fue entregado e incluso recibió pagos parciales de parte del quejoso. En cuanto a las alegaciones sobre su falta de diligencia en la tramitación del caso, el abogado aclaró que la tardanza en la presentación de la contestación a un interrogatorio se debió a que el señor Legarreta Rivera se encontraba fuera del país, lo cual dificultaba realizar los trámites necesarios para juramentar el documento. Asimismo, señaló que las mociones presentadas con números incorrectos fueron el resultado de una confusión, pero que el propio tribunal co-rrigió el asunto. Finalmente, el licenciado Montalvo Delgado aclaró que la presentación tardía del recurso de ape-lación se debió a que le notificaron tardíamente la publicación de irnos edictos y que, para ese entonces, ya el término para apelar había transcurrido.
Conforme a lo anterior, el 13 de julio de 2011 referimos el asunto a la Oficina del Procurador General para que rindiera el informe de rigor. Luego de concederle un tér-mino adicional, el 30 de diciembre de 2011 recibimos el Informe del Procurador General en el cual señaló, en lo aquí pertinente, que el licenciado Montalvo Delgado incu-rrió en violaciones a los Cánones 9, 12, 18, 19 y 24 del Código de Ética Profesional, supra.
Visto el informe presentado por el Procurador General, el 30 de enero de 2012 emitimos una Resolución en la cual concedimos veinte días al licenciado Morell Morell y al licen-ciado Montalvo Delgado para expresarse al respecto.(3) El 8 de marzo de 2012 compareció el licenciado Morell Morell. Por su parte, tras concedérsele un término adicional, el li-cenciado Montalvo Delgado compareció el 26 de marzo de 2012.
*548Con el beneficio de la comparecencia de ambas partes, el 27 de abril de 2012 ordenamos a la Oficina de Inspección de Notarías que evaluara los aspectos notariales reseñados en el Informe del Procurador General sobre el licenciado Morell Morell y a someter su recomendación en el término de cuarenta y cinco días.(4) En cuanto al licenciado Mon-talvo Delgado, instruimos al Procurador General a que presentara una querella a la luz de la conducta del abogado.
Conforme a lo anterior, el 25 de enero de 2013, la Pro-curadora General presentó una querella en la cual le im-putó al licenciado Montalvo Delgado la infracción a los Cá-nones 9, 12, 18, 20 y 24 del Código de Ética Profesional, supra.(5) Por su parte, el licenciado Montalvo Delgado pre-sentó su contestación a la querella el 19 de agosto de 2013.
En vista de lo anterior, el 27 de marzo de 2014 designa-mos a la Hon. Eliadís Orsini Zayas, exjueza del Tribunal de Primera Instancia, como Comisionada Especial para que recibiera la prueba y nos emitiera un informe con las determinaciones de hechos y recomendaciones que esti-mara pertinentes. Celebrada la vista, la Comisionada Especial concluyó que a pesar de haberse probado la ocurren-cia de los incidentes procesales relacionados al licenciado Montalvo Delgado, ninguno de ellos fue de la importancia y magnitud que se le pretendió adjudicar y no tienen tras-cendencia ética. No obstante, nos recomendó instruir al querellado que se abstuviese de aceptar representaciones profesionales bajo circunstancias similares a las de este caso para evitar la ambigüedad en las relaciones profesio-*549nales con los clientes. Luego de exponer el trasfondo fáctico y procesal de este caso, enmarquemos la controversia den-tro del Derecho aplicable.
H-1 l—I
El Código de Ética Profesional recoge las normas míni-mas de conducta que regulan la profesión de la abogacía y promueven las guías de comportamiento ejemplar para be-neficio de la ciudadanía, la profesión y las instituciones de justicia,(6) Los abogados que gozan del privilegio de ser ad-mitidos a este Foro tienen la obligación de actuar siempre de acuerdo a los más altos principios éticos.(7)
A. Canon 9
 El ejercicio diligente, responsable y competente de la profesión de la abogacía figura como un supuesto fundamental en el quehacer de los profesionales del Derecho.(8) A esos fines, el Canon 9 del Código de Ética Profesional, supra, dispone que todo profesional del Derecho “debe obser-var para con los tribunales una conducta que se caracterice por el mayor respeto”. A su vez, este deber crea una obli-gación inexcusable de atender y responder pronta y rigu-rosamente nuestras órdenes y requerimientos, más aún cuando se trata de procedimientos disciplinarios.(9)
Así, hemos expresado reiteradamente que el incumpli-miento con el deber consagrado en el citado canon acarrea la imposición de sanciones disciplinarias severas, incluso *550la suspensión indefinida del ejercicio de la profesión de la abogacía.(10) A su vez, hemos expresado que esa violación es independiente de los méritos que pueda tener una queja presentada en contra del abogado.(11)
B. Canon 12
El Canon 12 del Código de Ética Profesional, supra, impone al abogado el deber ineludible de tramitar las causas de manera responsable, puntual y diligente.(12) Es-pecíficamente, este canon dispone lo siguiente:
Es deber del abogado hacia el tribunal, sus compañeros, las partes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución. Sólo debe solicitar la suspensión de vista cuando existan razones poderosas y sea indispensable para la protec-ción de los derechos sustanciales de su cliente.(13)
Reiteradamente, hemos expresado que la incom-parecencia injustificada a las vistas señaladas por el tribunal, así como las actuaciones y omisiones que pongan en riesgo la causa de acción de los clientes, son infracciones patentes de este canon.(14) Así, la falta de diligencia en la tramitación de los casos es una conducta irresponsable y contraria a lo establecido en el citado canon.(15) Además, el abogado tiene el deber de ser puntual en el trámite del litigio y desplegar todas las diligencias necesarias frente al tribunal en todas las etapas del pleito.(16)
*551Cónsono con lo anterior, hemos destacado que los abogados deben observar estrictamente las órdenes judi-ciales, pues la continua desobediencia de las providencias judiciales demuestra una infracción seria de los principios básicos de la ética profesional que exigen el mayor respeto hacia los juzgados.(17) Ello, pues el comportamiento de un abogado “no debe ser otro que el fiel cumplimiento de la ley y el respeto al poder judicial”.(18)
C. Canon 18
Por otra parte, el Canon 18 del Código de Ética Profesional, supra, impone a todo abogado el deber de defender los intereses de su cliente de forma capaz y diligente, “desplegando en cada caso su más profundo saber y habilidad [,] y actuando según aquella forma que la profe-sión jurídica en general estima adecuada y responsable”. (19) Por consiguiente, cuando un abogado acepta la encomienda de representar a una persona y no la ejecuta de forma ade-cuada y responsable, infringe el referido canon. (20)
Al asumir la representación de un cliente, el abo-gado se obliga a realizar todas las gestiones posibles, den-tro del marco de la ética, en beneficio de su cliente. (21) En ese sentido, al ejercer la profesión legal no hay espacio para que los abogados actúen con displicencia, dejadez y desidia en la tramitación de los asuntos que le han sido encomendados. (22) Por tal motivo, este deber de diligencia *552profesional genera una obligación frente al cliente y a los tribunales en la administración de la justicia. (23)
Por consiguiente, un abogado contraviene el Canon 18, supra, cuando exhibe una conducta negligente que pueda acarrear la desestimación de un caso o la pérdida de la causa de acción de su representado.(24) De igual forma se infringe este canon al no responder a planteamientos me-dulares, al ignorar órdenes judiciales o administrativas, al incurrir en errores crasos por desatender o abandonar el trámite de un caso y al permitir que la acción se desestime sin realizar esfuerzos para evitarlo.(25)
Ahora bien, cuando un abogado pierde contacto con su cliente y están por vencerse los términos para presentar una causa de acción, su responsabilidad ética está sujeta al grado de diligencia que despliegue para contactar a su representado.(26) Es decir, el abogado deberá efectuar esfuer-zos razonables y diligentes dirigidos a restablecer la comu-nicación con su cliente y advertirle de la situación procesal del asunto encomendado. (27) Una vez se presenta la acción, si las gestiones para contactar al cliente resultasen infruc-tuosas, el abogado puede solicitar la autorización del foro para renunciar a la representación. En ese sentido, es indispensable que el letrado descargue su obligación ética e in-forme el problema al tribunal, acreditando las gestiones que llevó a cabo para contactar a su representado. Así, el foro correspondiente ponderará la suficiencia de esos esfuerzos. (28)
*553D. Canon 20
Como parte de los deberes del abogado hacia su cliente, el Canon 20 del Código de Ética Profesional, supra, establece el procedimiento que debe seguirse para ser rele-vado de una representación profesional. A esos fines, he-mos expresado que cuando un cliente es negligente y no coopera con su abogado en la tramitación de su caso, el abogado debe renunciar a su representación legal. De lo contrario, el abogado no estaría representando adecuada-mente a su cliente, lo cual constituye un error de juicio y una violación al Canon 20 del Código de Ética Profesional, supra.(29) La renuncia del abogado está sujeta a que el foro pertinente la autorice y a que él tome las medidas razona-bles para evitar ocasionarle un peijuicio a los derechos sus-tantivos de su representado.(30)
E. Canon 24
El Canon 24 del Código de Ética Profesional, supra, regula lo relacionado a los contratos de servicios pro-fesionales y los honorarios de abogados.(31) Además, este canon establece los factores que deben considerarse al mo-mento de fijar los honorarios de abogado y dispone que “[e]s deseable que se llegue a un acuerdo sobre los honora-rios a ser cobrados por el abogado al inicio de la relación profesional y que dicho acuerdo sea reducido a escrito”. (Énfasis suplido).(32) Por último, este canon prescribe que cuando un abogado acepta representar a un cliente, “debe considerar que le debe a éste un máximo de esfuerzo pro-fesional en la medida de su talento y preparación”. (33) Así *554pues, esta disposición está estrechamente relacionada al deber de diligencia y competencia que encama el antes ci-tado Canon 18 del Código de Ética Profesional.
Reiteradamente, hemos señalado que la mejor práctica es que el abogado reduzca a escrito un contrato de servicios profesionales en aquellos casos en que la exten-sión y el valor de sus servicios no sean fácilmente calcula-bles al inicio de la relación contractual.(34) Una vez redu-cido a escrito, el contrato deberá contener los términos de la relación obligativa, libre de ambigüedades y haciendo constar las contingencias previsibles que pudieran surgir durante el transcurso del pleito.(35) De este modo se evitan potenciales controversias con los clientes relacionadas con la compensación por los servicios profesionales prestados.(36)
f—! I-i HH
A
La Procuradora General formuló cinco cargos en contra del licenciado Montalvo Delgado en la querella presentada. En los primeros tres cargos se le imputa haber infringido los preceptos enunciados en los Cánones 9, 12 y 18 del Código de Etica Profesional, supra. Específicamente, indicó que el querellado incumplió con las órdenes del tribunal, no compareció oportunamente por escrito para explicar sus tardanzas o las situaciones que le impidieron cumplir dili-gentemente con los asuntos relacionados al caso y presentó escritos fuera de término ante el Tribunal de Apelaciones.
*555Ante esos señalamientos, el licenciando Montalvo Delgado indicó que su desempeño fue adecuado, ya que hizo planteamientos de Derecho, se opuso oportunamente a los señalamientos de la parte contraria, presentó escritos y colaboró en el descubrimiento de prueba. Además, el que-rellado reconoció el hecho relacionado a la sanción econó-mica que le impuso el Tribunal de Primera Instancia por su incumplimiento con las órdenes del tribunal. No obs-tante, manifestó que la tardanza en presentar las contes-taciones a unos interrogatorios se debió a que el señor Le-garreta Rivera estaba fuera de Puerto Rico, lo cual dificultaba realizar los trámites necesarios. A su vez, sos-tuvo que las comunicaciones con el quejoso ocurrían a tra-vés de su hija.
Por otro lado, sobre las imputaciones de que presentaba mociones con números incorrectos, el licenciado Montalvo Delgado indicó que esto se debió al curso de acción que se siguió al atender el caso en el Tribunal de Primera Instan-cia, lo cual favoreció la confusión en la numeración. Ello, pues el foro de instancia decidió consolidar el primer caso —terminado hace varios años— con el actual. Además, in-dicó que el mismo tribunal de instancia corregía los núme-ros, por lo cual ese error no le causó daño alguno al quejoso en su representación.
Finalmente, en cuanto al asunto de las apelaciones pre-sentadas fuera de término, el licenciado Montalvo Delgado señaló que faltaban partes indispensables en el pleito, por lo cual el Tribunal de Apelaciones ordenó la publicación de edictos para notificar la sentencia a tales partes. Así, explicó que el primer recurso apelativo fue presentado antes de que se publicaran los referidos edictos, por lo cual éste fue des-estimado por prematuro. En cuanto a la segunda apelación presentada, el abogado indicó que, luego de la publicación de los edictos, para la fecha en que éste fue notificado ya había transcurrido por dos días el término para apelar, ra-zón por la cual presentó tarde el recurso apelativo.
*556La Comisionada Especial aceptó en su informe la ocu-rrencia de los incidentes procesales relacionados al licen-ciado Montalvo Delgado. Es decir, en su informe, ésta reco-noció el historial de incomparecencias del abogado, la desatención a un término para descubrir prueba, la confu-sión en la enumeración del caso y la presentación de dos apelaciones fuera de término. Ahora bien, la Comisionada Especial considera que ninguna de las faltas cometidas tiene trascendencia ética pues, a su entender, esos inciden-tes se corrigen procesalmente y los derechos del señor Lega-rreta Rivera no se vieron afectados. Sin embargo, no coinci-dimos con su valoración.
Luego de estudiar con detenimiento el expediente, enten-demos que el licenciado Montalvo Delgado violó los Cánones 9, 12 y 18 del Código de Etica Profesional, supra. Ello, al incumplir reiteradamente con las órdenes del tribunal, su-mado a una serie de incomparecencias injustificadas del abogado a vistas pautadas por el foro de instancia que oca-sionaron una dilación indebida en la tramitación del caso. Además, del expediente no surge que el abogado haya pre-sentado alguna moción al tribunal explicando las razones que le impedían cumplir con los términos concedidos o soli-citando que estos fueran ampliados, en contravención a sus deberes éticos. Las justificaciones fueron presentadas en una moción de reconsideración, luego de que el tribunal le impusiera la sanción económica. Por otro lado, a pesar de que el abogado pagó la sanción impuesta y no el quejoso —como éste indicó—, lo cierto es que dicha actuación no refleja la diligencia que el canon le requiere desplegar a todo abogado en la tramitación de su caso. A su vez, no hay duda sobre la presentación inoportuna de dos recursos ante el Tribunal de Apelaciones, los cuales fueron desestimados, uno por prematuro y el otro por tardío. Indudablemente, su des-empeño dista mucho de ser responsable, diligente y compe-tente, en contravención a las exigencias de los citados cánones.
*557B
En los cargos IV y V de la querella se le imputa al licen-ciado Montalvo Delgado haber infringido los Cánones 20 y 24 del Código de Ética Profesional, supra. Ello, al no enta-blar una relación profesional con el señor Legarreta Rivera de manera clara y libre de toda ambigüedad, y al haber comenzado a representarlo sin que su representación legal previa hubiese presentado la renuncia.
En torno a esto, el querellado sostuvo que el licenciado Morell Morell, ante la imposibilidad de poder seguir repre-sentando al señor Legarreta Rivera, lo recomendó con el quejoso. Aduce que el señor Legarreta Rivera aceptó que lo representara, pues se reunió con él y le entregó el expe-diente del caso. Además, el abogado señaló que recibió pa-gos de honorarios de parte del quejoso, lo cual también demostraba que éste aceptó su representación.
En cuanto a estas imputaciones, la Comisionada Especial entendió que las aseveraciones del señor Legarreta Rivera en contra del licenciado Montalvo Delgado “no se ajus-tan a la verdad de lo que realmente ocurrió y el testimonio no contradicho del licenciado Morell Morell en estos proce-dimientos disciplinarios las desmienten; y la prueba docu-mental e incidentes celebrados, demuestran sin lugar a du-das la forma y manera en que advino a ser representante legal de Don Raúl el Lie. Miguel Montalvo Delgado”.(37)
De la prueba presentada ante la Comisionada Especial surge que el licenciado Montalvo Delgado se unió a la repre-sentación legal del señor Legarreta Rivera, lo cual fue acep-tado por el Tribunal de Primera Instancia. Además, no al-bergamos duda de que la relación profesional surgida entre el licenciado Montalvo Delgado y el señor Legarreta Rivera no se realizó por escrito, sino que los acuerdos fueron verbales.
*558Como mencionamos anteriormente, es deseable que los honorarios a ser cobrados sean acordados entre el abogado y el cliente al comienzo de la relación profesional. A su vez, se recomienda que ese acuerdo sea puesto por escrito. Ello, con el propósito de evitar dudas o malas interpretaciones entre el abogado y su cliente. No obstante, un acuerdo verbal de servicios profesionales es tan válido como uno escrito. En ese sentido, al evaluar la prueba presentada, la Comisionada Especial consideró que el acuerdo verbal fue legítimo y que el señor Legarreta Rivera aceptó la repre-sentación legal del licenciado Montalvo Delgado bajo los mismos términos establecidos en el contrato otorgado con el licenciado Morell Morell.
Conforme a lo dispuesto anteriormente, consideramos que las determinaciones de hecho de la Comisionada Especial en torno a los términos de la relación abogado-cliente se sostienen con la evidencia que tuvo ante su consideración. Por lo tanto, no existe razón para interve-nir con éstas. Por consiguiente, entendemos que el licen-ciado Montalvo Delgado no infringió los Cánones 20 y 24 del Código de Ética Profesional, supra. No obstante, ex-hortamos al abogado a que en el futuro suscriba sus con-tratos de servicios profesionales por escrito al comienzo de una relación abogado-cliente para prevenir futuras desavenencias y ambigüedades.
Ahora bien, ante el cuadro fáctico descrito y según nues-tra facultad reguladora, nos vemos obligados a declinar la recomendación de la Comisionada Especial en cuanto a solo dar una instrucción al abogado sobre la adecuada for-mulación de los contratos profesionales por escrito. Eso soslayaría el dictamen ético, a pesar de que la prueba de-mostró una clara y reiterada inobservancia del licenciado Montalvo Delgado con los preceptos éticos que rigen la pro-fesión jurídica.
Por todo lo anterior, y considerando que ésta es la pri-mera ocasión en que se toma una medida disciplinaria en contra del letrado, procede que suspendamos al licenciado *559Montalvo Delgado del ejercicio de la abogacía y de la prác-tica de la notaría por el término de un mes.
IV
Por los fundamentos expuestos, decretamos la suspen-sión inmediata del licenciado Montalvo Delgado del ejerci-cio de la abogacía y la notaría por el término de un mes.

El licenciado Montalvo Delgado deberá notificar de forma inmediata a sus clientes que, por motivo de su sus-pensión, no podrá continuar proveyéndoles consultoría ni representación legal, y les debe devolver los expedientes de cualquier caso ya atendido o pendiente de resolución y los honorarios que haya percibido por cualquier trabajo no realizado. De igual manera, tendrá la responsabilidad de informar inmediatamente de su suspensión a todos los fo-ros judiciales y administrativos en los que tenga algún caso pendiente. Deberá acreditar y certificar ante este Tribunal el cumplimiento con todo lo anterior, dentro del término de treinta días, contado a partir de la notificación de la pre-sente Opinión “per curiam” y Sentencia.


Se ordena al Alguacil de este Tribunal que incaute inme-diatamente la obra y el sello notarial del licenciado Mon-talvo Delgado y los entregue al Director de la Oficina de Inspección de Notarías para la correspondiente investiga-ción e informe. Notifíquese personalmente esta Opinión “per curiam” y Sentencia.


Se dictará sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez hizo constar la expresión siguiente:
Ordenaría la suspensión del querellado de la práctica de la abogacía y de la notaría por mi término de tres meses.
*560La Jueza Asociada Señora Pabón Charneco amonestaría. El Juez Asociado Señor Colón Pérez hizo constar la expresión siguiente:
En aras de atender sus mis preocupaciones en cuanto a la uniformidad que debe prevalecer al momento de imponer san-ciones disciplinarias a los abogados y las abogadas por violación a los Cánones de Ética Profesional, 4 LPRAAp. IX, concurro con el resultado al que llega una mayoría de este Tribunal por en-tender que la conducta desplegada por el licenciado Montalvo Delgado, la cual se apartó de lo dispuesto en los Cánones 9, 12 y 18 del Código de Ética Profesional, supra, debe conllevar sus-penderlo del ejercicio de la abogacía y de la notaría por un tér-mino de tres meses. Así hacerlo le recalca a los abogados y abo-gadas que forman parte de nuestro sistema de justicia que deben ser sumamente responsables y diligentes en la tramita-ción de los pleitos ante sí, así como en el cumplimiento de las órdenes emitidas por los jueces y las juezas del Tribunal de Primera Instancia, del Tribunal de Apelaciones o de este Tribunal.
La Juez Asociada Señora Rodríguez Rodríguez disintió sin opinión escrita.

 Anteriormente, el señor Legarreta Rivera presentó una querella contra am-bos abogados ante la Comisión de Etica del Colegio de Abogados de Puerto Rico por los mismos hechos. Acontecidos los trámites de rigor, la comisión emitió resoluciones archivando las querellas presentadas.


 Cabe destacar que ni Dixie Cristel Legarreta Pérez ni el Sr. Francisco Rodrí-guez Maldonado fueron incluidos en ese pleito.


 Archivada en autos la copia de la notificación de la Resolución el 6 de febrero de 2012.


 Archivada en autos la copia de la notificación de la Resolución el 10 de mayo de 2012. Cabe destacar que, luego de examinar el informe presentado por la Oficina de Inspección de Notarías, el 31 de octubre de 2014, y notificada el 10 de noviembre de 2014, emitimos una Resolución en la cual amonestamos al licenciado Morell Mo-rell “a que en el futuro deberá ser más cuidadoso en el desempeño de la profesión, procurando así el más estricto cumplimiento de los cánones que la cobija”.


 Debido a la designación de la Leda. Margarita Mercado Echegaray como Procuradora General, en adelante haremos referencia a su oficina como la Oficina de la Procuradora General y a su persona como Procuradora General.


 In re Guemárez Santiago, 191 DPR 611, 617-618 (2014); In re Ortiz Delgado, 189 DPR 826, 830 (2013); In re Falcón López, 189 DPR 689, 696-696 (2013).


 In re Rivera Nazario, 193 DPR 573, 582 (2015); In re Mulero Fernández, 174 DPR 18, 28 (2008).


 In re Maldonado Giuliani, 195 DPR 670 (2016). Véanse, también: In re Oyola Torres, 195 DPR 437 (2016); In re Toro Imbernón, 194 DPR 499 (2016); In re Salas González, 193 DPR 387 (2015).


 In re Maldonado Giuliani, supra; In re Oyola Torres, supra. Véanse, además: In re Santiago Rodríguez, 194 DPR 753 (2016); In re Ortiz Walter, 194 DPR 683 (2016).


 In re Morales Rodriguez, 195 DPR 852 (2016); In re Lebrón Arroyo, 194 DPR 932 (2016); In re De Jesús Román, 192 DPR 799 (2015); In re Martínez Rodríguez, 192 DPR 539, 542 (2016); In re Aponte Sánchez, 178 DPR 647, 649 (2010).


 In re Maldonado Giuliani, supra; In re Crespo Peña, 196 DPR 318 (2016).


 In re Nazario Díaz, 195 DPR 623 (2016); In re Hernández González, 188 DPR 721, 727 (2013).


 4 LPRA Ap. IX.


 Íd.; In re Valentín Custodio, 187 DPR 629, 543 (2012),


 id.


 In re Muñoz, Morell, 182 DPR 738, 760 (2011).


 In re Cuevas Borrero, 185 DPR 189, 198 (2012),


 Íd.


 Véanse: In re Nazario Díaz, supra; In re Cotto Luna, 187 DPR 584, 588-689 (2012).


 In re Nazario Díaz, supra.


 Íd.; In re Cuevas Borrero, supra, pág. 199.


 In re Nazario Díaz, supra; In re Díaz Nieves et als., 189 DPR 1000, 1012 (2013).


 In re Nazario Díaz, supra; In re Hoffman Mouriño, 170 DPR 968, 981 (2007).


 In re Nazario Díaz, supra; In re Pietri Torres, 191 DPR 482, 488 (2014).


 Íd. Véase, además, In re Vega Quintana, 188 DPR 536, 543 (2013).


 In re Nazario Díaz, supra; In re Pinto Andino, 156 DPR 259, 265 (2002).


 Íd.


 Íd.; In re Pinto Andino, supra, págs. 266-267.


 In re Nazario Díaz, supra; In re Ramos Hernández, 183 DPR 647, 655 (2011).


 Íd.


 In re Rodríguez Cora, 193 DPR 447, 457 (2015); Nassar Rizek v. Hernández, 123 DPR 360, 369 (1989).


 4 LPRA Ap. IX.


 Íd.


 In re Rodríguez Cora, supra, pág. 458.


 Íd. Véanse, además; In re Rodríguez Mercado, 165 DPR 630, 642 (2005); Pérez v. Col. Cirujanos Dentistas de P.R., 131 DPR 545 (1992); Ramírez, Segal & Látimer v. Rojo Rigual, 123 DPR 161 (1989); Colón v. All Amer. Life & Cas. Co., 110 DPR 772 (1981).


 In re Rodríguez Cora, supra. Véase, también, In re Rodríguez Mercado, supra, pág. 643.


 Véase Informe de la Comisionada Especial Eliadís Orsini Zayas.